Citation Nr: 0127147	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine as secondary to 
the veteran's service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

By rating decision in October 1991, service connection for 
degenerative disc disease of the lumbar spine as secondary to 
the veteran's service-connected pes planus was denied.  The 
veteran received written notice of this determination by 
letter of the same month; however, he failed to file a timely 
appeal therefrom and this rating action is final.  

The veteran has requested that the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine as secondary to the veteran's service-connected 
pes planus be reopened.  The current claim arises from a May 
2000 rating decision of the Detroit, Michigan Regional Office 
(RO), which again denied the veteran's claim.

The veteran testified before the undersigned member of the 
Board at an October 2001 personal hearing which was conducted 
in Washington, D.C.  At that time, the veteran submitted a VA 
Form 21-4138 (Statement in Support of Claim) that contains 
additional stressor information regarding his claim for 
service connection for post-traumatic stress disorder (PTSD) 
which is pending before the RO.  This information is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine as 
proximately due to or the result of his service-connected pes 
planus was last denied by rating decision in October 1991.

2.  The veteran did not file a timely appeal from that 
determination and the October 1991 rating denial is final.

3.  The evidence associated with the claims file subsequent 
to the RO's October 1991 rating denial does not bear directly 
and substantially upon the specific matter under 
consideration, is cumulative or redundant, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying entitlement to 
service connection for degenerative disc disease of the 
lumbar spine as secondary to the veteran's service-connected 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (2001).

2.  The evidence received since the October 1991 rating 
determination is not new and material and, thus, the claim of 
service connection for degenerative disc disease of the 
lumbar spine as secondary to the veteran's service-connected 
bilateral pes planus is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records to include the November 1968 
separation physical examination are silent regarding any 
disability of the back.

An April 1991 VA treatment record shows that the veteran 
complained of low back pain secondary to disc disease.  

In June 1991, the veteran claimed that his service-connected 
foot disability caused his back to hurt and had caused 
degenerative disc disease.  

On VA examination in July 1991, the veteran complained of 
back pain.  The examiner opined that it was highly probable 
that the veteran's foot problems were contributing to back 
pain.  Back x-rays showed marked degenerative disc disease of 
L5-S1.  There was no history of a back injury.  The veteran 
complained of lumbar pain and numbness.  The examiner 
indicated that the feet could cause back pain but not 
ruptured discs as the veteran claimed.  

By rating decision in October 1991, service connection was 
denied as there was no evidence of a back disability during 
service or within the initial post-service year, and that the 
current evidence did not demonstrate that the veteran's 
degenerative disc disease was due to or was the proximate 
result of his service-connected foot disability.

The veteran received written notice of the October 1991 
rating decision by letter in the same month.  The veteran 
failed to timely perfect an appeal with respect to the 
October 1991 rating denial and that decision is final.  
38 C.F.R. §§ 3.104, 20.302 (2001).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).   

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108 (West 1991).  
The applicable regulation provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring that the duty to assist has been fulfilled.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. 
West, 12 Vet App 203 (1999) (en banc). 

The Board notes that the representative has requested that 
this claim be remanded to the RO to afford the veteran 
another VA orthopedic examination to include a medical 
opinion supported by reasons and bases as to whether there is 
a causal connection between the service-connected feet and 
degenerative disc disease.  In this case, however, as the 
ultimate determination as set forth below is that the veteran 
has failed to produce new and material evidence adequate to 
reopen this claim, the Board may not reach the second level 
issue of whether the duty to assist has been fulfilled.  
Hodge and Winters, supra.

It is noted that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Concerning the application of VCAA to this claim, the Board 
notes that section 3, codified at 38 U.S.C. § 5103A(f), 
provides that nothing in this section shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
Thus, clearly, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  In addition, to the extent that 
certain provisions of the VCAA apply to requests to reopen 
previously denied claims for benefits, the Board finds that 
VA has already fulfilled the notice and duty to assist 
requirements of the VCAA.  The veteran was notified of the 
information necessary to substantiate his claim in various 
correspondence, the August 2000 statement of the case, and 
the May 2001 supplemental statement of the case.  Nothing in 
the record suggests the existence of evidence that might 
reopen the finally denied claim.  See Graves v. Brown, 6 Vet. 
App. 166, 171 (1994).  Under these circumstances, the Board 
finds that adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The representative has cited the holding of the United States 
Court of Appeals for Veterans Claims (Court) in the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) (service connection 
may be awarded for a disability under 38 C.F.R. § 3.310 if an 
existing disability was aggravated by a service-connected 
disability), for the proposition that the veteran's current 
claim to reopen is actually a new claim in view of the 
holding in Allen.  This contention is based on Spencer v. 
Brown, 4 Vet. App. 283 (1993), where it was determined that a 
de novo adjudication of a claim on essentially the same facts 
as a previously and finally denied claim is appropriate where 
an intervening change in law or regulation has created a new 
basis of entitlement to benefit.  

To the contrary, the Board finds that the holding in Bielby 
v. Brown, 7 Vet. App. 260 (1994) and Ashford v. Brown, 10 
Vet. App. 120 (1997), controls in this case.  In these cases 
the Court held that a new theory of entitlement does not 
constitute a new claim when the evidence still does not 
provide a basis for the veteran's claim.  Thus, even if the 
Board assumes but does not decide that Allen has provided a 
new theory of entitlement (aggravation under section 3.310), 
there still is no competent evidence of record to support 
either the old proximate cause theory of entitlement or the 
new aggravation theory of entitlement under 38 C.F.R. 
§ 3.310.  Accordingly, the Board finds that the October 1991 
rating decision remains final and that the veteran must 
present new and material evidence to reopen that claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  Service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen, supra.

Evidence received since the prior final rating decision 
includes VA outpatient records from 1997 and 1999 which show 
continuing complaints of low back pain.  A January 1997 VA 
neurosurgery clinic entry shows that the veteran complained 
of predominantly low back pain which intermittently would 
radiate down the posterior aspect of the right thigh.  He was 
currently undergoing physical therapy.  It was summarized 
that the veteran had low back pain which was likely secondary 
to lumbar disease.  

On VA examination in January 1998, the veteran complained of 
daily back pain.  The impressions included mild 
dextroscoliosis of the lower thoracolumbar spine, mild 
degenerative disc disease of the lumbar spine, and mild 
degenerative arthritis of the lumbar spine.

Received in November 2000 was an August 2000 Social Security 
Administration (SSA) decision with supporting medical 
records.  It was determined that the veteran was disabled due 
to a primary diagnosis of PTSD and a secondary diagnosis of 
depression.  The veteran had a history of drug and alcohol 
abuse, PTSD, a major depressive disorder, recurrent foot and 
back problems, and glaucoma.  The severity of the veteran's 
depression and PTSD met the requirements of the law and 
precluded him from engaging in substantial gainful activity.  

Received in January 2001 were VA outpatient treatment records 
from 1988 which show complaints of low back pain.  

On VA orthopedic examination in February 2001, complaints 
included back pain which was not getting any better.  The 
veteran reported developing active back pain in 1988.  Low 
back examination revealed mild scoliosis and loss of lordotic 
curve.  Muscle tone was moderate.  X-rays revealed 
degenerative disc disease which was more marked at L4-5 and 
L5-S1.  The diagnoses included degenerative disc disease of 
the lumbosacral spine.  The examiner opined that the 
veteran's low back condition was neither caused by nor 
aggravated by his service-connected flat feet.

The veteran testified in October 2001 that he first started 
to notice some trouble with his back in his 20's to include 
having low back pain; that he awoke in 1988 with back spasms; 
that he was suppose to obtain orthotics for his shoes in 
service, but he did not obtain orthotics until 1985 which 
caused his body to be unbalanced; and that his low back disc 
disease was the result of his service-connected foot 
disability.

With regard to the claim of entitlement to service connection 
for degenerative disc disease of the low back, the last prior 
final rating decision in October 1991 was based on the fact 
that there was no evidence of a back disability during 
service and that the current evidence did not demonstrate 
that the veteran's degenerative disc disease was due to or 
was the proximate result of his service-connected foot 
disability.  The additional evidence submitted since that 
time continues to show the presence of degenerative disc 
disease which was first manifest years following service and 
does not demonstrate that the back disorder is causally 
related to service or to a service-connected disability.  In 
fact, the additional evidence includes a February 2001 
medical opinion in which it was opined that the veteran's low 
back disability was neither caused by nor aggravated by his 
service-connected feet.  There is no medical evidence or 
opinion to the contrary.  Thus, the additional evidence 
submitted is not new and material.  Rather it is merely 
duplicative of the evidence which was previously of record as 
it continues to show that the veteran developed degenerative 
disc disease many years after service which has not been 
determined to be related to service or to the veteran's 
service-connected bilateral foot disability. 

The veteran's statements and testimony in support of his 
claim do not constitute competent medical evidence to 
establish the onset of degenerative disc disease in service 
or to establish a nexus between the service-connected feet 
and low back disability on either a secondary or aggravation 
basis as a lay person may not offer evidence that requires 
medical knowledge.  See Nici v. Brown, 9 Vet. App. 494 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Spalding v. Brown, 10 Vet. App. 6 (1997).  In short, the 
additional evidence is not so significant that it must be 
considered in order to decide the merits of the claim and the 
veteran's claim may not be reopened.  Accordingly, new and 
material evidence has not been submitted and the claim must 
remain denied.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine as secondary to the 
veteran's service-connected bilateral pes planus, the claim 
is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

